Title: To Thomas Jefferson from William Findley, 26 February 1801
From: Findley, William
To: Jefferson, Thomas



Sir
Lancaster Feby 26. 1801

While I make free to call your attention to a few Subjects which I conceive to be of importance, I will not detain you with Congratulations, nor those expressions of satisffaction which I feel with greater force than I can utter on the account of the final happy result of the presidential election and the flattering prospect of our affairs, my Joy however is mingled with as Sincere Sympathy. I am sensible of the difficulties of the important station which you are called by your Country to occupy and in the calling you to which the voice of the people was much more general than the Constitutional expressions of it which they were permitted to make
The purging of the public offices will be perhaps the most inviduous part of the task, not so much on the account of the clamour that will be raised on the account of removals which from both Moral and political causes will be necessary, but also on the Account of the difficulty of Supplying their place to advantage.
Perhaps all the Departments will require changes, but it is the postoffice to which I make free particularly to call your attention. it must be purged The abuses in that department have been general and scandalous, at least in pennsylvania. The suppresion or mislaying of the votes for Electors in 1796 was an Attrocious and    public instance of abuse and all the changes made since within my knowledge have been for the worse. Indeed I am not aquainted with any unexceptionable postmasters, except probably Mr peters of the City and Mr Moore of Lancaster, there may be more. Before a crooked policy dictated a change of those officers, the officers in that department had been selected for their fittness and conducted with propriety.
The postmaster general expressed the highest approbation of the postmaster of Greensburgh near where I live to me and before the Session was over he was removed and a character the most exeptionable in every point of view put in his place. He had nothing to recommend him but a talent for low invictive which he unceasingly exercised against the Republicans, the Revenue of the office has sunk under his hand. I complained of him to the postmaster genl. some years Since who acknowledged he had seen my own Letters returned and burned in the office, during one Session of Congress every letter of mine sent by that office was lost except that to my wife and to a Federal friend. I wrote last year to the postmaster genl. what I thought sufficient causes for his removal without being attended to except in the case of some unjust charges of fees against myself. The postmaster in Carlisle and in most if not all the Western Counties of the state are highly exceptionable. There are exceptionable officers in other departments respecting whom our Members of Congress can give more correct information, therefore I shall only mention the Supervisor of the Excise, He never was qualified for it nor worthy of the trust and his removal would not encrease the number of our enemies and would be gratefull to our friends and I think promote the public interest. He has been active against us to the last degree
It is not my design Sir, to trouble you with applications for my friends. I feel indeed for the uneasiness you will be made to suffer by numerous solicitations for office, though being the means of introducing a worthy person to office has its merit, I shall therefore make free to Mention one Samuel Bryan Esqr now Register General for the state of pennsylvania, I think would be a valuable appointment for an office that would require the Superintendance of Revenue and Compelling the settlement of accounts In this way he has been the most indefatigable faithfull and Correct officer that ever the state has employed. And his deetecting the numerous Mistakes of former officers, and the abuses in various departments and especially with Landofficers and Contractors under the very relaxed administration of the late governor has occasioned him    many enemies. his detecting the enormous and long Continued frauds against the public last year, committed by Col Johnson receiver genl. of the land office Subjected him to the enmity of the Federal party and his able and very usefull writings in favour of the Republican cause, especially before the two last elections has strengthened that enmity. However he is happy in this, that no stain has ever attached itself to his Moral or official character, nor any charge of partiallity. His father the late Judge Bryan did honour to the Republican cause and was long its principle support in this state and was never forgiven for refusing to pardon the Traitors Roberts and Carlisle. He died poor and governor Mifflin Voluntarily promised to provide for his family, but first delayed and then failed in making the provision he had promised. It was his the governors fortune to be supported by the Whigs while his favours were chiefly bestowed on the torys. The effects of this are severely felt in the state. Mr Bryan has a wish to be indebted to you Sir for an appointment but is too modest to Urge. He is well known to Mr Gregg and most of our other Members of Congress. Be pleased Sir to excuse my freedom and believe to be with the most unfeigned esteem and the most Sincere wishes for the success of your administration
Your most obedt and very humble servt

Wm Findley


Sir
After Writing the enclosed I received a Letter from Genl. Wm. Irwin of Carlisle, of the substance of which he seemd, to wish You to be informed. He says that whilst, the Feds with them held out the language of Conciliation they at the same time behave with the greatest rancour, he informs me of some stricking instances of this even within this few days, though he is the most respectable Citizen in the place, they have excluded him and Mr Hamilton the Republican Lawyer from their Society. He thinks and so does most other of our friends with whom I converse that there ought to be a general change of public officers. In this however I am tender in advising but official influence and insolence has gone to a great height in pennsylvania. I am convinced Numerous removals would make more friends than enemies, but from the intimate experience I have had of numerous changes in our own State for a year past, I am convinced that notwithstanding the loud Clamour that was made about the Numerous removals, some and indeed too many mistaken appointments has done more harm as well some not being removed who ought to have There are no Men more to be guarded against then   confident office hunters, recommendations can be procured with too much facility. The rapid encrease in wealth of the Collectors of Excise affords ground of suspicion but I am unaquainted with their Conduct. I crave indulgence for the freedom of these hints, they are well intended.

